Per Curiam.
The parties to this action were all, prior to March 3,-1898, members of the 17arada Theosophical Society of Tacoma, a branch of a national organization known as the Theosophical Society of America. This local branch was an independent body, controlling its own property, and governing itself subject to the right of appeal to the executive committee of the national body upon any disputed questions arising between the members. The object of the present suit was to recover possession of certain property of the local society, the appointment of a receiver, and other relief; the action being mainly based upon an alleged interference with the property rights of the plaintiffs as members of that branch, and their rights as members in various respects. At the close of plaintiffs’ case, on the evidence, a judgment of non-suit and dismissal was granted, and the present appeal is from that order and judgment.
We think the order was properly made. Section 18 of the by-laws of the national society is as follows:
“ The executive committee shall be the court of final appeal in disputed questions arising between members of, in and between branches.”
It is not pretended that any effort was made by the plaintiffs to have the questions involved in the present dispute determined by the committee mentioned in that section, and it is a well established principle, applicable to controversies like the present, that until the members have exhausted their remedy within the society the courts will not assume jurisdiction of the controversy. Oliver v. Hopkins, 144 Mass. 175 (10 N. E. 776); Lafond v. Deems 81 N. Y. 507; Chamberlain v. Lincoln, 129 Mass. 70; Watson v. Jones, 13 Wall. 679.
*367Appellants seek to justify tkeir failure to resort to the committee contemplated by § 18, supra, upon the ground that that section was, in effect, abolished by the action of the national convention at a meeting in Chicago in February, 1898, which practically adopted a new constitution. We think the argument advanced does not meet the objection. Plaintiffs are contending that the action of the •national convention was invalid, and, if they are right in that respect, the constitution and by-laws of the old body are still in force. They have no standing if such is not the fact, and, if it is, then the remedy provided by § 18 would appear to be ample. But it does not appear that any effort has been made to obtain within the society a determination of the grievances, and, even were it admitted that the effect of the action of the national convention was to abolish the old constitution, it in no wise follows that the by-laws theretofore adopted would also become ineffectual. Section 18, supm, having been adopted for the government of the national body and its branches, must be given effect until it is repealed either expressly or by necessary implication. So that we think the learned trial judge was right in concluding that the court should not take jurisdiction of the case.
We think that he was right, too, in concluding that plaintiffs’ evidence was insufficient to establish any interference with their rights as members to the enjoyment of the property, books, records, etc., of the local branch. In other words, plaintiffs failed to show that their rights as members had been invaded. There was evidence by the officers of the local branch tending to show that a conclusion had been reached by them not to enforce the obnoxious resolutions previously passed, and that they construed them to be invalid. For these reasons we must conclude that the judgment was right, and we do not deem it proper to attempt at this time to determine whether the action of *368the national convention was, in effect, an amendment of the old constitution and invalid, because adopted without previous notice to the local branches, or the adoption of a new constitution, which retained the spirit and essence of the old and included no new provisions inconsistent with it, and therefore within the right of the convention. At present an opinion upon that important question would he at most mere dictum.
Affirmed.